Case 2:21-cv-02263-JPM-cgc Document 28 Filed 07/23/21 Page 1 of 4                  PageID 123




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


  REGINA L. DOHERTY,                            )
                                                )
            Plaintiffs,                         )
                                                )              No. 2:21-cv-02263
                                                )
  v.                                            )
                                                )
  DANMAR PRODUCTS, INC.,                        )
                                                )
            Defendant.                          )
                                                )


                          ORDER DENYING MOTION TO REMAND


       Before the Court is the Motion to Remand Case to the Circuit Court of Shelby County,

filed by Plaintiff Regina Doherty, filed on May 26, 2021. (ECF No. 16.) Defendant Danmar

Products, Inc. filed a Response in Opposition on May 28, 2021. (ECF No. 20.) For the reasons

discussed below, Plaintiff’s Motion to Remand is DENIED.

       Plaintiff seeks remand of this case to Shelby County Circuit court, where she wishes to

consolidate the case with a pending matter, Regina L. Doherty v. Behavioral Services of

Tennessee, Inc., et al., Case No. CT-0376-19. (“State Court Proceeding”, ECF No. 16-1.)

Plaintiff’s moves for remand on two grounds: 1) 28 U.S.C. § 1447(e) and 2) Federal Rule of Civil

Procedure 19. (ECF No. 16-1 at PageID 75.)

       28 U.S.C. § 1447 provides guidelines for procedures after removal. Specifically § 1447(e)

provides:

       If after removal the plaintiff seeks to join additional defendants whose joinder
       would destroy subject matter jurisdiction, the court may deny joinder, or permit
       joinder and remand the action to the State Court.



                                               1
Case 2:21-cv-02263-JPM-cgc Document 28 Filed 07/23/21 Page 2 of 4                          PageID 124




28 U.S.C. § 1447(e).

        Plaintiff asserts that she would seek to join the State Court defendants Sylvia Wright,

Tabatha Benson, and Behavioral Sciences of Tennessee, Inc. as defendants in this case “were they

not already joined as defendants in the [State] Circuit Court.” (ECF No. 16-1 at PageID 75.)

Plaintiff goes on to assert, “If joinder [in this case] were sought, it would in fact destroy the subject

matter jurisdiction and the remedy would be remand to the State court.” (Id.)

        Plaintiff has not, however, sought joinder in the instant case. Furthermore, as noted by

Defendant, “Plaintiff chose to file a separate lawsuit against Danmar Products, the manufacturer

and seller of the helmet allegedly in Jessica Doherty’s possession on January 28, 2018,” and “could

have joined Danmar Products, Inc. as a party to the [State Court Proceeding].” (ECF No. 20 at

PageID 98.) Plaintiff has not cited to any case law to support its motion to remand. Accordingly,

Plaintiff’s motion fails with respect to remand on the basis of § 1447.

        Plaintiff also argues that remand is appropriate on the basis of Federal Rule of Civil

Procedure 19. Specifically, with respect to “required parties” under Rule 19, Plaintiff argues that

“[t]he most significant category is a party in whose absence the court cannot accord complete

relief.” (ECF No. 16-1 at PageID 75.) Defendant is not, however a required party. Rule 19

provides that the following constitute “required parties”:


        (1) Required Party. A person who is subject to service of process and whose
            joinder will not deprive the court of subject-matter jurisdiction must be joined
            as a party if:
                    (A) in that person’s absence, the court cannot accord complete relief
                        among existing parties; or
                    (B) that person claims an interest relating to the subject of the action and
                        is so situated that disposing of the action in the person’s absence
                        may:
                                (i)     as a practical matter impair or impede the person’s
                                        ability to protect the interest; or


                                                   2
Case 2:21-cv-02263-JPM-cgc Document 28 Filed 07/23/21 Page 3 of 4                        PageID 125




                               (ii)    leave an existing party subject to a substantial risk of
                                       incurring double, multiple, or otherwise inconsistent
                                       obligations because of the interest.
Fed. R. Civ. P. 19(a)(1) (emphasis added).


       Plaintiff contends that all of the alleged joint tortfeasors must be part of the same litigation

in order to afford complete relief in accordance with Rule 19(a)(1)(A). (ECF No. 16-1 at PageID

75.) In Temple v. Synthes Corp., Ltd., the Supreme Court addressed the issue of Rule 19 Joinder,

and agreed with petitioner that “it was error to label joint tortfeasors as indispensable parties under

Rule 19(b) and to dismiss the lawsuit with prejudice for failure to join those parties.” 498 U.S. 5,

7 (1990). The Court reiterated that “[i]t has long been the rule that it is not necessary for all joint

tortfeasors to be named as defendants in a single lawsuit.” Id. at 7. Under Rule 19(a), a tortfeasor

with joint and several liability is merely a permissive party to an action against another with like

liability. Id. In other words, that permissive party is not necessary to be joined in the litigation

and Plaintiff has not met its burden under Rule 19(a). See Temple, 489 U.S. at 8 (“Here, no inquiry

under Rule 19(b) is necessary, because the threshold requirements of Rule 19(a) have not been

satisfied. As potential joint tortfeasors with Synthes, Dr. LaRocca and the hospital were merely

permissive parties.”)

       Here, the Court agrees with Defendant, which asserts that “resolution of a claim against

Defendants Behavioral Services of Tennessee, Inc., Tabatha P. Benson, and Sylvia Wright would

not necessarily resolve Plaintiff’s claim against Danmar Products, Inc.” (ECF No. 20 at PageID

96.) Furthermore, Plaintiff has not met its burden of establishing or making a showing that all

parties must be part of the same cause of action in order to afford complete relief. As noted by

Defendant, the claims against Defendant Danmar in this litigation are for products liability and an

alleged defect in the helmet, while Plaintiff’s claims against the parties in the State Court



                                                  3
Case 2:21-cv-02263-JPM-cgc Document 28 Filed 07/23/21 Page 4 of 4                 PageID 126




Proceeding are for negligence. (See id. at PageID 96–97.) Accordingly, the Court finds that the

current case will proceed in Federal Court, while the State Court Proceeding will continue to

proceed in Shelby County Circuit Court. Plaintiff’s motion to remand is hereby DENIED.




       IT IS SO ORDERED, this 23rd day of July, 2021.

                                             /s/ Jon P. McCalla
                                           JON P. McCALLA
                                           UNITED STATES DISTRICT COURT JUDGE




                                              4
